UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7249




In Re:    ANGELO MCCOY,




                                                         Petitioner.




         On Petition for a Writ of Mandamus. (CR-00-195-MJG)


Submitted:    April 14, 2004                 Decided:   May 25, 2004


Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Angelo McCoy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Angelo McCoy petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion for

return of property, which was filed on September 6, 2002.*      He

seeks an order from this court directing the district court to act.

We find that mandamus relief is not warranted at this time because

the district court has recently ordered the Government to respond

to the petition, which should lead to resolution of the motion.

Accordingly, although we grant McCoy’s motion to proceed in forma

pauperis, we deny the mandamus petition without prejudice to the

filing of another mandamus petition if the district court does not

act seasonably.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




     *
      The Government did not receive a copy of the petition when it
was filed in the district court.

                               - 2 -